Name: 96/409/CSFP: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 25 June 1996 on the establishment of an emergency travel document
 Type: Decision
 Subject Matter: international law;  European construction
 Date Published: 1996-07-06

 Avis juridique important|41996D040996/409/CSFP: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 25 June 1996 on the establishment of an emergency travel document Official Journal L 168 , 06/07/1996 P. 0004 - 0011DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 June 1996 on the establishment of an emergency travel document (96/409/CFSP)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, MEETING WITHIN THE COUNCIL,Conscious that the creation of a common format emergency travel document for issue by Member States to citizens of the Union in places where those citizens' Member State of origin has no permanent diplomatic or consular representation, or in other circumstances as are described in the rules set out in Annex II to this Decision, is in accordance with Article 8c of the Treaty establishing the European Community,Considering that the establishment of a common emergency travel document is likely to provide genuine help to the citizens of the Union in distress,Confident that the establishment of such a document will therefore provide a clear demonstration of the practical benefits of being a citizen of the Union,HAVE DECIDED AS FOLLOWS:Article 1An emergency travel document shall be established, the uniform format of which is described in Annex I, which forms an integral part of this Decision.The rules governing the issue of the emergency travel document and the security measures relating thereto are set out in Annexes II and III and form an integral part of this Decision. The rules and measures may be amended by unanimous agreement of the Member States; such amendments shall come into effect one month after their adoption unless a Member State requests re-examination at Ministerial level.Article 2This Decision shall take effect when all the Member States have notified the General Secretariat of the Council that the procedures required by their legal systems for the application of this Decision have been completed.Article 3This Decision shall be published in the Official Journal.Done at Luxembourg, 25 June 1996.For the CouncilThe PresidentM. PINTOANNEX I - ANNEXE I - ANEXO I - BILAG I - ANLAGE I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - IARSCRÃ BHINN I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGE I EUROPEAN UNION UNION EUROPÃ ENNE UNIÃ N EUROPEA DEN EUROPÃ ISKE UNION EUROPÃ ISCHE UNION Ã Ã Ã ÃÃ Ã Ã Ã Ã  Ã Ã ÃÃ Ã  AONTAS EORPACH UNIONE EUROPEA EUROPESE UNIE UNIÃ O EUROPEIA EUROOPAN UNIONI EUROPEISKA UNIONEN >REFERENCE TO A GRAPHIC> EMERGENCY TRAVEL DOCUMENT TITRE DE VOYAGE PROVISOIRE >START OF GRAPHIC>The Embassy/Consulate of ..at .has issued this Emergency Travel Document to the holder who is a citizen of the European Union (the following are particulars of the holder (Glossary see page 4)):.L'ambassade/le consulat de ..Ã .a dÃ ©livrÃ © le prÃ ©sent titre de voyage provisoire au titulaire suivant, citoyen de l'Union europÃ ©enne (pour remplir les rubriques, se reporter Ã la page 4):.. (1) Surname/Nom. (2) Given Name(s)/PrÃ ©nom(s). (3) Date of birth/Date de naissance. (4) Place of birth/Lieu de naissance. (5) Height/Taille(6) Nationality/NationalitÃ ©. (7) Signature of the holder/Signature du titulaire. (8) For one journey to-via/Pour un voyage vers-via. (9) Date of expiry/Date d'expiration. (10) Date of issue/Date de dÃ ©livrance. (11) Registration number/No d'enregistrement. (12) Signature of the issuing officer/Signature du fonctionnaire habilitÃ ©>END OF GRAPHIC>>REFERENCE TO A GRAPHIC>DOCUMENTO PROVISIONAL DE VIAJE, NÃDPAS, RÃ CKKEHRAUSWEIS, Ã Ã Ã Ã ÃÃ Ã Ã Ã  Ã Ã Ã Ã Ã Ã ÃÃ Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã , DOICIMÃ AD TAISTIL PRÃ INNEACH, DOCUMENTO DI VIAGGIO PROVVISORIO, NOOD-REISDOCUMENT, TÃ TULO DE VIAGEM PROVISÃ RIO, TILAPÃ INEN MATKUSTUSASIAKIRJA, PROVISORISKT RESEDOKUMENT GLOSSARY/RUBRIQUES/GLOSARIO/ORDLISTE/ERLÃ UTERUNGEN/Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã / GLUAIS/ELENCO/RUBRIEKEN/GLOSSÃ RIO/SELITYKSET/ORDLISTA >START OF GRAPHIC>(1) Apellido(s) (2) Nombre(s) (3) Fecha de nacimiento (4) Lugar de nacimiento (5) Estatura (6) Nacionalidad (7) Firma del titular (8) Para un viaje a . . . vÃ ­a . . . (9) Fecha de expiraciÃ ³n (10) Fecha de expediciÃ ³n (11) NÃ ºmero de registro (12) Firma del funcionario expedidor (13) Sello de la autoridad expedidora.(1) Efternavn (2) Fornavn(e) (3) FÃ ¸dselsdato (4) FÃ ¸dested (5) HÃ ¸jde (6) Nationalitet (7) Indehaverens underskrift (8) Gyldigt for en rejse til . . . via (9) UdlÃ ¸bsdato (10) Udstedelsesdato (11) Registreringsnummer (12) Udstedende embedsmands underskrift (13) Udstedende myndigheds stempel.(1) Name (2) Vorname(n) (3) Geburtstag (4) Geburtsort (5) GrÃ ¶Ã e (6) StaatsangehÃ ¶rigkeit (7) Unterschrift der Inhaberin/des Inhabers (8) FÃ ¼r eine Reise nach . . . Ã ¼ber . . . (9) GÃ ¼ltig bis (10) Ausstellungsdatum (11) Registriernummer (12) Unterschrift der Amtsperson (13) Stempel der ausstellenden BehÃ ¶rde.(1) Ã Ã °Ã ¾Ã ­Ã µÃ ¬Ã ¯ (2) ¼Ã ­Ã ¯Ã ¬Ã ¡(Ã ¯Ã ­Ã ¼Ã ¬Ã ¡Ã ´Ã ¡) (3) Ã Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã £Ã ¥Ã ­Ã ­Ã Ã ³Ã ¥Ã ¹Ã ² (4) Ã Ã ¼Ã °Ã ¯Ã ² Ã £Ã ¥Ã ­Ã ­Ã Ã ³Ã ¥Ã ¹Ã ² (5) Ã Ã ­Ã Ã ³Ã ´Ã §Ã ¬Ã ¡ (6) Ã Ã °Ã §Ã ªÃ ¯Ã ¼Ã ´Ã §Ã ´Ã ¡ (7) Ã Ã °Ã ¯Ã £Ã ±Ã ¡Ã ¶Ã  Ã ªÃ ¡Ã ´Ã ¼Ã ·Ã ¯Ã µ (8) Ã Ã ©Ã ¡ Ã ¬Ã ©Ã ¡ Ã ¬Ã ¥Ã ´Ã Ã ¢Ã ¡Ã ³Ã § Ã °Ã ±Ã ¯Ã ²-Ã ¬Ã Ã ³Ã ¹ (9) Ã Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã «Ã Ã ®Ã ¥Ã ¹Ã ² (10) Ã Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã Ã ªÃ ¤Ã ¯Ã ³Ã §Ã ² (11) Ã Ã ±Ã ©Ã ¨Ã ¬Ã ¼Ã ² Ã °Ã ±Ã ¹Ã ´Ã ¯Ã ªÃ ¼Ã «Ã «Ã ¯Ã µ (12) Ã Ã °Ã ¯Ã £Ã ±Ã ¡Ã ¶Ã  Ã µÃ °Ã ¡Ã «Ã «Ã Ã «Ã ¯Ã µ (13) Ã Ã ¶Ã ±Ã ¡Ã £Ã Ã ¤Ã ¡ Ã ¥Ã ªÃ ¤Ã Ã ¤Ã ¯Ã µÃ ³Ã ¡Ã ² Ã ¡Ã ±Ã ·Ã Ã ².(1) Sioinne (2) Ainm(neache) (3) DÃ ¡te breithe (4) Ã it breithe (5) Airde (5) Naisidniacht (7) SinlÃ º enfasselbhÃ ³ra (8) Do thuras amhaingo-via (9) As fledhm (10) DÃ ¡ta eisiÃ ºna (11) Uimhir chiÃ ¡raithe (12) SiniÃ º an oiligigh eisiÃ ºna (13) Sesia an Ã ºdarais eisiÃ ºna.(1) Cognome (2) Nome (1) (3) Data di nascita (4) Luogo di nascita (5) Statura (6) NazionalitÃ ¡ (7) Firma del titolare (8) Per un viaggio a . . . via. . . (9) Data di scadenza (10) data di rilascio (11) Numero di registrazione (12) Firma del funzionario abilitato a rilasciare il documento (13) Timbro dell'autoritÃ che rilascia il documento.(1) Naam (2) Voorna(a)m(en) (3) Geboortedatum (4) Geboorteplaats (5) Lengte (6) Nationaliteit (7) Handtekening van de houder (8) Voor een reis naar-via (9) Vervaldatum (10) Datum van afgifte (11) Registratienummer (12) Handtekening van de ambtenaar die het document afgeeft (13) Stempel van de autoriteit van afgifte.(1) Apelido(s) (2) Nome(s) prÃ ³prio(s) (3) Data de nascimento (4) Local de nascimento (5) Altura (6) Nacionalidade (7) Assinatura do titular (8) Para uma viagem a . . . via . . . (9) VÃ ¡lido atÃ © (10) Data de emissÃ £o (11) NÃ ºmero de registo (12) Assinatura do funcionÃ ¡rio emissor (13) Selo da autoridade emissora(1) Sukunimi (2) Etunimet (3) SyntymÃ ¤aika (4) SyntymÃ ¤paikka (5) Pituus (6) Kansalaisuus (7) Haltijan nimikirjoitus (8) MÃ ¤Ã ¤rÃ ¤npÃ ¤Ã ¤ ja reitti (9) Viimeinen voimassaolopÃ ¤ivÃ ¤ (10) MyÃ ¶ntÃ ¤mispÃ ¤ivÃ ¤ (11) Asiakirjan numero (12) Asiakirjan myÃ ¶ntÃ ¤vÃ ¤n viranomaisen allekirjoitus (13) Asiakirjan myÃ ¶ntÃ ¤vÃ ¤n viranomaisen leima(1) Efternamn (2) FÃ ¶rnamn (3) FÃ ¶delsetid (4) FÃ ¶delseort (5) LÃ ¤ngd (6) Medborgarskap (7) Innehavaren namnteckning (8) GÃ ¤ller fÃ ¶r en resa till - via (9) Giltigt t.o.m. (10) UtfÃ ¤rdat den (11) Registreringsnummer (12) UtfÃ ¤rdande myndighets namnteckning (13) UtfÃ ¤rdande myndighets stÃ ¤mpel>END OF GRAPHIC>ANNEX II RULES GOVERNING THE ISSUE OF THE EMERGENCY TRAVEL DOCUMENT 1. An emergency travel document (ETD), the common format of which is shown in Annex I is a travel document which may be issued for a single journey to the applicant's Member State of origin, country of permanent residence or, exceptionally, another destination. It may be issued to nationals of Member States on the authority of the State of which the person is a national.2. ETDs may be issued when all the following conditions are met:(a) the recipient must be a national of a Member State whose passport or travel document has been lost, stolen or destroyed or is temporarily unavailable, and(b) he/she is in the territory of a country where the person's Member State of origin has no accessible diplomatic or consular representation with the capacity to issue a travel document or, where that State is not otherwise represented, and(c) clearance from the authorities of the person's Member State of origin has been obtained.3. Applicants for ETDs should complete an application form and send it together with photocopies certified as true copies by the diplomatic post of any available proof of identity and nationality, to an authority designated to that effect of the applicant's Member State of origin. This need not necessarily be the nearest one if another authority in the area would be more appropriate. The issuing post will collect from the applicant and will retain such charges and fees as would normally be levied by them for issuing an emergency passport. Applicants with insufficient funds to cover other local related expenditure will receive, where appropriate, the necessary funds in accordance with instructions given by the Member State of origin at the time of the application.4. An ETD should be made valid for barely longer than the minimum period required for completion of the journey for which it is issued. In calculating this period, allowances should be made for necessary overnight stops and for making travel connections.5. For recording purposes, a photocopy of each document issued should be kept at the issuing post and another should be sent to the authority of the applicant's Member State of origin.6. Each Member State may extend the application of these rules to other persons connected with it and whom it is willing to admit.ANNEX III SECURITY MEASURES FOR EMERGENCY TRAVEL DOCUMENTS Emergency travel documents (ETDs) shall be produced and issued in compliance with the following security measures:1. Size open: 18 Ã  13 cm,folded: 9 Ã  13 cm.2. Paper ETDs shall be printed on security paper, free of optical brighteners (approximately 90 g/m ²), using a standard 'CHAIN WIRES` watermark legally protected for the manufacturer of the document, with two invisible fibres (blue and yellow, SSI/05) fluorescent under ultraviolet light and reagents against chemical erasure.3. Numbering system Each Member State shall provide the documents with a centralized numbering system, combined with the initials of the issuing Member State, as follows:>TABLE>The number shall be printed in letterpress on pages 1 and 4 of the document, using OCR-B characters, in black colour with green fluorescence under UV light.4. Attaching the bearer's photograph The bearer's photograph must be securely attached to the document so as to prevent easy removal. The photograph shall be laminated in accordance with national practice, it being understood that Member States shall take the necessary steps to ensure an appropriate level of security for the document.5. Entry of the bearer's personal details There shall be a consistent approach to the entry of the bearer's personal details on the ETD form. These details shall be entered in either handwritten or typewritten form, and shall be covered with a laminate.6. Seal of the issuing authority When an ETD is issued, the seal of the issuing authority shall be affixed partly on the document and partly on the bearer's photograph.7. Additional security features ETDs shall have a guilloche protective background with indirect letterpress printing in four colours on the pages where data is to be entered with due consideration to iridescent printing.The following printing technology shall be used:- INTAGLIO, recto including text on page 1, latent image and microprint in blue reflex ink,- OFFSET, recto and verso, in two colours and IRIS,- 1st: text, in blue reflex,- 2nd: antiscanner background, in light blue,- 3rd: guilloche background with IRIS effect in two colours, green and violet, the second one with yellow fluorescence under UV light.The inks used shall be copy-resistant and any attempt to make a colour copy shall result in clearly recognizable colour deviations. Moreover, at least one colour shall contain fluorescent agents. The inks shall also contain reagents against chemical erasure.8. Printing forms Multicoloured processed guilloche background printing forms specially designed for this document with integrated microtypes shall be used.9. Storage of blank ETD forms In order to minimize the risk of forgery or counterfeiting, all Member States shall ensure theft-proof storage of blank ETD forms.